 398DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Tribune CompanyandLithographers and Photo-engravers International Union,Local 220, AFL-CIO, Petitioner.Case 12-RC-3635May 19, 1971DECISION AND DIRECTIONBY CHAIRMAN MILLER ANDMEMBERSFANNING,BROWN,AND KENNEDYPursuant to a Stipulation for Certification UponConsent Election executed by the parties and approvedby the Regional Director for Region 12 on August 7,1970, an election by secret ballot was conducted in theabove-entitled proceeding on September 10, 1970.Upon the conclusion of the election a tally of ballotswas furnished the parties in accordance with the Na-tional Labor Relations Board Rules and Regulations,Series 8, as amended. The tally of ballots shows that ofapproximately nine eleigible voters, eight cast ballots,of which four were for, and two were against, the Peti-tioner, and two were challenged. The challenged ballotswere sufficient in number to affect the outcome of theelection. Thereafter, the Employer filed timely objec-tions to conduct affecting the results of the election.In accordance with the Board's Rules and Regula-tions, the Regional Director conducted an investigationand thereafter, on October 23, 1970, issued his Reporton Challenged Ballots and Objections to Election, at-tached hereto. In his report, the Regional Directorrecommended that one of the challenges be sustained,but made no recommendation regarding the remainingchallenge in view of the fact that his recommendationwith respect to the other challenge would be determina-tive of the election. The Regional Director also recom-mended that the Employer's objections be overruledand the Petitioner certified. Thereafter, the Employerfiled timely exceptions to these recommendations.Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within themeaning of the Act and it will effectuate the purposesof the Act to assert jurisdiction herein.2.The Petitioner is a labor organization claiming torepresent employees of the Employer.3.A question affecting commerce exists concerningthe representation of the employees of the Employerwithin the meaning of Section 9(c)(1) and Section 2(6)and (7) of the Act.4. In accordance with the stipulation of the parties,we find that the following employees constitute a unitappropriate for the purposes of collective bargainingwithin the meaning of Section 9(b) of the Act:All editorial artists employed by Employer at itsnewspaper plant at Tampa, Florida, excluding allother employees, including those within existing190 NLRB No. 65bargaining units, office clerical employees, guardsand supervisors as defined in the Act.The Board has considered the Regional Director'sreport and the Employer's exceptions thereto, andhereby adopts the Regional Director's recommenda-tions only to the extent consistent herewith.Contrary to the Regional Director, and on the basisof the parties' expressed intent, we overrule the chal-lenge to the ballot cast by E. Lamar Sparkman. Ourdissenting colleague rejects what he views as "specula-tion" as to the parties' intent, finding rather that theAct gives the Board exclusive responsibility to deter-mine the appropriateness of the unit and, in so doing,to pass on the eligibility of employees to vote in anelection.He questions whether the function of theBoard should be different in stipulated unit cases fromthat which prevails in other cases where the Boardinitially determines the appropriate unit.We think, in common with the reviewing courts, thatthe Board's function should be different. Parties thatcome before the Board have a special interest in secur-ing the speedy resolution of questions concerning rep-resentation.'To this end, we permit parties to stipulateto the appropriateness of the unit, and to various inclu-sions and exclusions, so long as (a) their agreement isapproved by the Regional Director, and (b) their agree-ment does not violate any express statutory provisionsor established Board policies. Were we later to reviewtheir stipulationde novo,and make our own findings,.we would be undercutting the very agreement whichserved as the basis for conducting the election. Theview of our dissenting colleague has been specificallyrejected by reviewing courts. In one case,' the Court ofAppeals for the Second Circuit said, with respect to theBoard's exclusion of an employee on the basis of "com-munity of interest":In our view no established Board policy or goalof the Act is contravened by including [the em-ployee].We view community of interest as a doc-trine useful in drawing the borders of an appropri-ate bargaining unit, a function well within thediscretion of the Board. But we do not concludethat the doctrine remains as an established Boardpolicy sufficient to override the parties' intentwhen the Board, in the interests of furthering con-sent elections, allows the parties to fix the unit.Other courts have said essentially the same thing.' Instipulated unit cases, the Board's function is to ascer-tain the parties' intent with regard to the disputed em-ployee and then to determine whether such intent isSee, e g ,AmalgamatedClothingWorkers of America, AFL-CIO vNLRB.(SagamoreShirt Co),365 F 2d 898,902, 905(C A.D C)TidewaterOil Co v N.L RB,358 F 2d 363, 366NLRB v J. J. Collins Sons,332 F 2d 523 (C A7),NLRB v TheJoclinManufacturingCo.,314 F 2d 627 (C A 2) THE TRIBUNE COMPANY399inconsistent with any statutory provision or establishedBoard policy.Applying this twofold test to the instant case, in theabsence of any evidence to the contrary,we must con-clude that the parties intended to include Sparkman ifhe is an editorial artist at Tampa,Florida.The Re-gionalDirector's investigation disclosed that he is,without dispute,a regular part-time editorial artist whoworks a total of 18 to 24 hours a week,40 percent ofwhich,or about 7 to 10 hours,is spent in the plant atTampa,Florida.There is nothing in the stipulationindicating he was meant to be excluded because heperforms 60 percent of his work at home, nor is he byvirtue of any other fact within any of the classificationsspecifically excluded by the parties.In addition, we findthat Sparkman is employed at Tampa,Florida, as he iscarried on the Employer'sTampa plant payroll, washired,and is assigned to his jobs by the Tampa sportseditor or managing editor,is under the same immediatesupervision as all the full-time Tampa plant editorialartists, and spends a substantial amount of his workingtime at the Tampa plant.We therefore find the partiesintended to include Sparkman in the stipulated unit.We also find that the inclusion of Sparkman within thestipulated unit does not violate any statutory provisionor settled Board policy.Accordingly,we shall directthat the Regional Director for Region 12 shall openand count Sparkman'sballot,and, if thereafter thechallenged ballot cast by Ted E. Starr becomes deter-minative, the Regional Director shall take such actionas he deems proper and necessary to resolve the re-maining issue with respect to Starr.DIRECTIONIt is hereby directed that the Regional Director forRegion 12 shall, pursuant to the Rules and Regulationsof the Board,within 10 days from the date of thisDirection,open and count the ballot of E. LamarSparkman,and, if thereafter the challenged ballot castby Ted E.Starr becomes determinative,that challengeshould be resolved by the Regional Director.MEMBER FANNING,concurring:Iconcur in the result reached by my colleagues,ChairmanMiller andMember Kennedy,findingSparkman eligible to vote,thus overruling the Peti-tioner's challenge to his ballot.My view stems from thefact that Sparkman is employed as an "editorial artist"and regularly reports to the newspaper office for workeven though part of his work is done at home.In addi-tion,except where specific work has been assigned toSparkman by the sports editor,he is supervised by themanaging editor who also supervises the editorial art-istswho work full time in the plant.In the circum-stances I view the employment status and interests ofSparkman as essentially the same as those of the car-toonists or "editorial artists" who constitute the stipu-lated unit.'MEMBER BROWN,dissenting in part:Contrary to my colleagues I would exclude E. LamarSparkman from the unit.Chairman Miller and Mem-ber Kennedy have said that they apply a twofold testin dealing with a stipulation:first,what is the intent ofthe parties,and second,is that intent contrary to anystatutory provision or established Board policy. To saythat we first determine intent means that we are admit-ting at the outset that the stipulation is not clear. As ageneral proposition,when an agreement is clear, it isnot necessary to resort to extrinsic evidence to deter-mine what it means. But. having said that, my twocolleagues do not point to any extrinsic evidence. Theysay simply that because there is no evidence to thecontrary,theymust presume an intent to includeSparkman,on the specious ground that all editorialartists are the same,whatever the terms and conditionsof their employment.This approach will require theparties to a consent election,if they are to avoid anyproblems, to discuss and agree on the eligibility of eachand every employee in the unit,scarcely a course whichwould further the congressional policy to have repre-sentation cases expedited.To my mind,the only valid extraneous evidence thatwas presented concerning intent was the RegionalDirector's finding that before the election the Unionindicated that Sparkman was not eligible.From that,even applying my two colleagues'test, I would find itimpossible to reach the result they do.Rather,the parties'intent being at least as unclear asthe stipulation,and the parties having agreed in thestipulation that the election"shall be held in accord-ance with the National Labor Relations Act, theBoard'sRules and Regulations,and the applicableprocedures and policies of the Board,"Iwould decideSparkman's unit placement in accord with the Board'susual principles.Our established policy has alwaysbeen to predicate such determination on common inter-ests-interestswhich we have traditionally called"community of interest"-but a determination which,in essence,takes every factor bearing on an employee'semployment into consideration.My two colleagues do'SeeJoseph R Osherenko,73 NLRB 670,wherein the Board overruledthe challenge to the ballot of a feature writer,made on the ground that her"status" differed from that of other employees in the appropriate unit,finding that her work was comparable to that of other feature writers in-cluded in the editorial department unit although she did most of her writingat home,that she had specific assignments due at specified times,and thatshe worked under the same supervision as unit employees,cfTimes HeraldPrinting Company,126 NLRB 600, where certain business,food, and stu-dent correspondents working primarily without assignment and often sub-mitting stories by mail or phone were excluded from a unit of news andeditorial department employees See alsoQuality Markets, Inc,160 NLRB44, fn 3 400DECISIONSOF NATIONALLABOR RELATIONS BOARDnot question the fact that such would have been thecourse followed if the unit question had initially cometo the Board and the appropriateness of Sparkman'sinclusion or exclusion was to be determined, but theyignore the fact that the Board's reliance on Communityof interest in the resolution of representation issues is,as they must acknowledge, established Board policy,'and that, as noted, stipulations are entered into subjectto the understanding that Board policy will prevail.The Board would not have said that Sparkmanis eligi-ble simply because he does some editorial work withouttaking into consideration all the other facts relating toSparkman's employment. There is absolutely no goodreason and none is offered why that policy should notprevail in stipulated unit elections.The new approach advocated by Chairman Millerand Member Kennedy is a patent abdication of theBoard's responsibility, which Congress intended to beexclusive, to determine the appropriateness of the unitwhen an issue is raised as it is here. Instead, in a clearreversal of Board policy, they decide a question of eligi-bility not on the established ground that employeesenjoy common conditions of employment, but ratheron speculation as to the parties' intent in the face ofclear evidence that such intent was in fact disputed.'Contrary to Member Fanning, I agree with the Re-gional Director's conclusion that the interests and con-ditions of employment of Sparkman are different fromthose of the other editorial artists working full time inthe plant and would therefore affirm his conclusion thatSparkman should be excluded. Accordingly, I wouldcertify the Petitioner.'Inote that in the recent case ofNorth Arkansas Electric Cooperative,Inc,185 NLRB No 83, Chairman Miller joined me in stating that "[Ilnrepresentation cases `community of interest'is the principal determinant"for inclusion in a proposed unit'American Printers & Lithographers, Inc.,174 NLRB No177,Mitch-iyoshiUyeda, d/b/a Udaco Manufacturing Company,164 NLRB 700 1assume thatChairman Miller and Member Kennedy by looking to the threecited court opinions are not abandoning the Board's well-established policyof not adhering to views of circuit court of appeals which are contrary toour own until the Supreme Court has determined the issue The wisdom ofthis policy, which is premised on the fact that the Board has been chargedby Congress with administering the Act on a uniform national basis, is wellillustrated by this case, as other courts of appeal have expressed differingviews as to the Board's responsibility to determine eligibility in stipulatedunit elections, e g ,Shoreline Enterprises ofAmerica, Inc v NL.R B,262F 2d 933 (CA 5)